Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-24) in the reply filed on 5/13/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “an optimal pH”. The term “optimal” is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,345,204 (hereinafter “the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent encompasses the present claim 17. 
Regarding the preamble of claim 17, the reference patent’s gel receptor or patch is capable of directly coming into contact with a specimen to stain the specimen and thus meets this claim language.  
Regarding the claimed language which recites “having a predetermined concentration of a gelable powder mixed with an aqueous solution”, Examiner notes that this claim language is interpreted to be directed to the resulting gel receptor, rather than a method of making the gel receptor. Thus, if the prior art meets the structural limitations that result from the method of making the gel receptor, then it meets the claim. 
In this case, the reference patent’s gel receptor inherently has the same structural limitations as a gel receptor that has a predetermined concentration of gelable powder mixed with an aqueous solution. 
As to the present claim 18, see claim 7 of the reference patent.
	

Claims 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 23 of copending Application No. 16/585,600 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the reference application encompasses the limitations of the present claim 17.
Regarding the preamble of claim 17, the reference application’s gel receptor or patch is capable of directly coming into contact with a specimen to stain the specimen and thus meets this claim language.  
Regarding the claimed language which recites “having a predetermined concentration of a gelable powder mixed with an aqueous solution”, Examiner notes that this claim language is interpreted to be directed to the resulting gel receptor, rather than a method of making the gel receptor. Thus, if the prior art meets the structural limitations that result from the method of making the gel receptor, then it meets the claim. 
As to the present claim 18, see claim 23 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/585,665 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the reference application encompasses the limitations of the present claim 17.
Regarding the preamble of claim 17, the reference application’s gel receptor or patch is capable of directly coming into contact with a specimen to stain the specimen and thus meets this claim language.  
Regarding the claimed language which recites “having a predetermined concentration of a gelable powder mixed with an aqueous solution”, Examiner notes that this claim language is interpreted to be directed to the resulting gel receptor, rather than a method of making the gel receptor. Thus, if the prior art meets the structural limitations that result from the method of making the gel receptor, then it meets the claim. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/417,419 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the reference application encompasses the limitations of the present claim 17.
Regarding the preamble of claim 17, the reference application’s gel receptor or patch is capable of directly coming into contact with a specimen to stain the specimen and thus meets this claim language.  
Regarding the claimed language which recites “having a predetermined concentration of a gelable powder mixed with an aqueous solution”, Examiner notes that this claim language is interpreted to be directed to the resulting gel receptor, rather than a method of making the gel receptor. Thus, if the prior art meets the structural limitations that result from the method of making the gel receptor, then it meets the claim. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	(a)(2) the claimed inventionn was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 19, 23 and 24 are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by US 5,928,879 (hereinafter “Dumler”).
	Dumler discloses “10 .mu.l of the resulting DNA was mixed with loading buffer (Ficoll 400 with bromophenol blue), and electrophoresed through 0.9% (w/v) agarose in 0.5X TBE (Tris-Borate-EDTA) 
buffer at 150 volts until adequately separated.  The gel was stained with ethidium bromide and photographed under UV light (see FIG. 5.) Column 20, lines 32-38 (emphasis added).
	Thus, regarding Applicant’s claim 17, Dumler discloses a contact-type staining patch comprising a gel receptor [i.e., gel in column 20, lines 32-38] having a predetermined concentration of a gelable powder mixed with an aqueous solution [i.e., the Dumler gel inherently has the structural limitations of a gel receptor having a predetermined concentration of gelable powder mixed with an aqueous solution], and 	 a staining sample [ethidium bromide in column 20, lines 32-38 ] contained in the gel receptor and configured to move [i.e., capable of moving] from the gel receptor to a specimen to stain the specimen when contact occurs between the gel receptor and the specimen.
	Regarding the preamble of claim 17, the Dumler gel [equivalent to a patch] is capable of directly coming into contact with a specimen to stain the specimen and thus meets this claim language.  
As to claim 19, the powder is agar or agarose powers [as understood from the disclosure of agarose gel, in column 20, lines 32-38.]
	As to claim 23, since it is not clear in the claim as for what the pH is optimal, it will be presumed for examination purposes, that the pH is optimal for any purpose. This limitation is met, particularly given that two buffers are provided (column 20, lines 32-38).
	As to claim 24, the buffering pH range recited appears to fall within a workable or optimum range. Given that two buffers are provided by Dumler (column 20, lines 32-38), providing the recited pH range as may be desirable for a particular process, requires only routine skills in the art.
	

Claim(s) 17, 19 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20090220968 (hereinafter “Issadore”).
	Issadore discloses the following, which are considered pertinent to Applicant’s claims.
	Issadore discloses that “the invention finds applications in improving chemical or histochemical processes involving staining.  Stains and dyes are frequently used in biology and medicine to highlight structures in biological tissues for viewing, often with the aid of different microscopes.  Stains may be used to define and examine bulk tissues (highlighting, for example, muscle fibers or connective tissue), cell populations (classifying different blood cells, for instance), or organelles within individual cells.  Thus, staining is a biochemical technique of adding a class-specific (DNA, proteins, lipids, carbohydrates) dye to a substrate to qualify or quantify the presence of a specific compound.  For example, biological staining can be used to mark cells in flow cytometry, and to flag proteins or nucleic acids in gel 
electrophoresis.  Thus, the invention in some embodiments embraces methods for accelerating and/or enhancing these procedures.” Paragraph 0056 (emphasis added).
“Yet in other embodiments, the methods are provided to enhance staining process of the Romanowsky stains, which are all based on a combination of eosinate (chemically reduced eosin) and methylene blue (sometimes with its oxidation products azure A and azure B).  Common variants include Wright's stain, Jenner's stain, Leishman stain and Giemsa stain.  All can be used to examine blood or bone marrow samples.  They are generally preferred over H&E for inspection of blood cells because different types of leukocytes (white blood cells) can be readily distinguished.  All are also suited to examination of blood to detect blood-borne parasites like malaria.” Paragraph 0062 (emphasis added). 
	Thus, as to claim 17, Issadore discloses a gel (para. 0056) inherently having the limitations as recited and a staining sample (para. 0056 and 0062) capable of the recited intended use.
	As to claim 19, agarose gel for electrophoresis is disclosed in paragraph 0050. The powder is agar or agarose powers [as understood from the disclosure of agarose gel in paragraph 0050.]
	As to claim 22, Romanowski staining is disclosed in paragraph 0062.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,928,879 (hereinafter “Dumler”).
	Dumler, discussed above, does not recite that that the agarose gel has a concentration of 1 to 4 % [i.e, agar or agarose powder is 1 to 4% of the gel.] However, such concentration falls within a workable or optimum range, and thus the discovery of this range requires only routine skills in the art.
As to claim 24, the buffering pH range recited appears to fall within a workable or optimum range. Given that a buffer is provided by Dumler (column 20, lines 32-38), providing the recited pH range as may be desirable for a particular process, requires only routine skills in the art.


   	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,928,879 (hereinafter “Dumler”) in view of US 20040038306 (hereinafter “Agnew”).
	Dumler, discussed above, is silent as to the gel being a hydrogel. Rather, Dumler discloses that the gel used in electrophoresis is an agarose gel (column 20, lines 32-38).
	However, Agnew discloses that an electrophoresis medium, can comprise various types of materials such as polyacrylamide gel, agarose gel, polyvinyl alcohol gel or a hydrogel (paragraph 0241). It would have been obvious to one of ordinary skills in the art to provide a hydrogel in place of the agarose gel in Dumler since Agnew teaches that agarose gel, or a hydrogel, or other gels can be used as an electrophoresis medium.


	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,928,879 (hereinafter “Dumler”) in view of US 8,305,579 (hereinafter “Treynor”).
	Dumler, discussed above, is silent as to the patch further comprising an antibiotic.
	However Treynor discloses the following.
	“A biological sample may include any of the aforementioned samples regardless of their physical condition, such as, but not limited to, being frozen or stained or otherwise treated.  In some embodiments, a biological sample may include compounds which are not naturally intermixed with the sample in nature such as preservatives, anticoagulants, buffers, fixatives, nutrients, 
antibiotics, or the like.” Paragraph 9, lines 20-26 (emphasis added).
	“In some embodiments, the biological sample or a portion of the biological sample, or targets present in the biological sample may be adhered on the surface of DNA microarrays, on the surface of protein microarrays, or on the surface of solid supports (such as gels, blots, glass slides, beads, or ELISA 
plates).  In some embodiments, targets present in the biological sample may be adhered on the surface of solid supports.  Targets in the biological sample may be adhered on the solid support by physical bond formation, by covalent bond formation, or both.” Column 24, lines 10-19 (emphasis added).
	“In some embodiments, targets extracted from the biological sample may be further separated by gel electrophoresis.  Separation of targets may be by isoelectric point (pI), molecular weight, electric charge, or a combination of these factors.  The nature of the separation may depend on the treatment of the sample and the nature of the gel.  A suitable gel may be selected from a polyacrylamide gel, an SDS-polyacrylamide gel, or an agarose gel.” Column 24, lines 38-45 (emphasis added).
	While Dumler does not disclose an antibiotic in the gel, Treynor discloses that a sample in a gel can include antibiotics. Providing antibiotics in the Dumler gel would have been obvious to one of ordinary skills in the art given that Treynor discloses providing antibiotics in a sample, presumably for the purpose of preventing microbial infection or contamination.




   	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090220968 (hereinafter “Issadore”) in view of US 20040038306 (hereinafter “Agnew”).
	Issadore, discussed above, is silent as to the gel being a hydrogel. Rather, Issadore discloses that the gel used in electrophoresis is an agarose gel.
	However, Agnew discloses that an electrophoresis medium, can comprise various types of materials such as polyacrylamide gel, agarose gel, polyvinyl alcohol gel or a hydrogel (paragraph 0241). It would have been obvious to one of ordinary skills in the art to provide a hydrogel in place of the agarose gel in Issadore since Agnew teaches that agarose gel, or a hydrogel, or other gels can be used as an electrophoresis medium.


Claims 23, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20090220968 (hereinafter “Issadore”) in view of US 5,928,879 (hereinafter “Dumler”).
 	As to claims 23 and 24, Issadore, discussed above, is silent as to use of a buffer. However, Dumler discloses use of a buffer in a gel electrophoresis (col. 20, lines 32-38.)
	As to claim 23, it would have been obvious to one of ordinary skills in the art to provide a buffer in the Issadore gel electrophoresis as suggested by Dumer for gel electrophoresis presumably to facilitate or optimize the process. Moreover, since it is not clear in the claim as for what the pH is optimal, it will be presumed for examination purposes, that the pH is optimal for any purpose. This limitation is met by Dumler, particularly given that a buffer is provided (column 20, lines 32-38).
	As to claim 24, the buffering pH range recited appears to fall within a workable or optimum range. Given 


	Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20090220968 (hereinafter “Issadore”) in view of US 8,305,579 (hereinafter “Treynor”).
	Issadore, discussed above, is silent as to the patch further comprising an antibiotic.
	However Treynor discloses the following.
	“A biological sample may include any of the aforementioned samples regardless of their physical condition, such as, but not limited to, being frozen or stained or otherwise treated.  In some embodiments, a biological sample may include compounds which are not naturally intermixed with the sample in nature such as preservatives, anticoagulants, buffers, fixatives, nutrients, 
antibiotics, or the like.” Paragraph 9, lines 20-26 (emphasis added).
	“In some embodiments, the biological sample or a portion of the biological sample, or targets present in the biological sample may be adhered on the surface of DNA microarrays, on the surface of protein microarrays, or on the surface of solid supports (such as gels, blots, glass slides, beads, or ELISA 
plates).  In some embodiments, targets present in the biological sample may be adhered on the surface of solid supports.  Targets in the biological sample may be adhered on the solid support by physical bond formation, by covalent bond formation, or both.” Column 24, lines 10-19 (emphasis added).
	“In some embodiments, targets extracted from the biological sample may be further separated by gel electrophoresis.  Separation of targets may be by isoelectric point (pI), molecular weight, electric charge, or a combination of these factors.  The nature of the separation may depend on the treatment of the sample and the nature of the gel.  A suitable gel may be selected from a polyacrylamide gel, an SDS-polyacrylamide gel, or an agarose gel.” Column 24, lines 38-45 (emphasis added).
	While Issadore does not disclose an antibiotic in the gel, Treynor discloses that a sample in a gel can include antibiotics. Providing antibiotics in the Issadore gel would have been obvious to one of ordinary skills in the art given that Treynor discloses providing antibiotics in a sample, presumably for the purpose of preventing microbial infection or contamination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,371,610 (from application 15/206,247) (the present application appears to be a result of a restriction requirement in application 15/206,247.)
US 20130213811 (Kennedy). This reference was used in the related applications. See disclosures of a polyacrylamide separation capillary in paragraphs 0009, 0012, 0013, 0016, 0018, 0069, 0073, 0079, 0084, and 0096.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641